J. P. Celebrezze, J.
R.C. Chapter 1509 provides a number of duties and prohibitions regarding the operation of oil and gas wells and sets forth a variety of enforcement procedures and sanctions to ensure compliance. Appellees were charged with violating R.C. 1509.22, which provided in pertinent part at the time relevant herein:
“Contamination of surface or underground water by substances resulting, obtained, or produced in connection with exploration, drilling, or *259producing of oil or gas is prohibited * * *. All water produced from a weil shall be injected in a manner and into an underground formation approved by the chief, or disposed of by an alternative method or methods approved by the chief. * * *”
R.C. 1509.99, which provides for criminal sanctions, stated in part:
“Whoever violates sections 1509.01 to 1509.31 * * * of the Revised Code * * * shall be fined not less than one hundred nor more than one thousand dollars for a first offense; for each subsequent offense such person shall be fined not less than two hundred nor more than two thousand dollars. The prosecuting attorney of the county in which the offense was committed or the attorney general may prosecute an action under this section.”
R.C. Chapter 1509 also provides for several other enforcement mechanisms, including injunctive relief (R.C. 1509.04), civil penalties (R.C. 1509.33), refusal to grant permits (R.C. 1509.08), and suspension orders (R.C. 1509.06).
In 1980, R.C. Chapter 1509 was amended to add R.C. 1509.32, which provides a procedure whereby citizens adversely affected by certain violations of R.C. 1509.22 and 1509.072 may institute enforcement actions. R.C. 1509.32 provides:
“Any person adversely affected may file with the chief of the division of oil and gas a written complaint alleging failure to restore disturbed land surfaces in violation of section 1509.072 or 1509.22 of the Revised Code or a rule adopted thereunder.
“Upon receipt of a complaint, the chief shall cause an investigation to be made of the lands where the alleged violation has occurred and send copies of the investigation report to the person who filed the complaint and to the owner. Upon finding a violation the chief shall order the owner to eliminate the violation within a specified time. If the owner fails to eliminate the violation within the time specified, the chief may request the prosecuting attorney of the county in which the violation occurs or the attorney general to bring appropriate action to secure compliance with such sections. If the chief fails to bring an appropriate action to secure compliance with such sections within twenty days after the time specified, the person filing the complaint may request the prosecuting attorney of the county in which the violation occurs to bring an appropriate action to secure compliance with such sections. The division of oil and gas may cooperate with any state or local agency to provide technical advice or minimum standards for the restoration of various soils and land surfaces or to assist in any investigation.”
The state maintains that the purpose of the amendment was to provide an additional mechanism whereby individuals adversely affected by certain violations could institute enforcement actions when the division had failed to act. Appellant further contends that the amendment was never intended to be an implied limitation on the division’s discretion to pursue the most appropriate enforcement option when it was properly carrying out its enforcement duties.
*260Nowhere in the statute does it expressly state that R.C. 1509.32 shall be the exclusive enforcement procedure for violations of R.C. 1509.22. Nevertheless, appellees maintain that the statute evidences legislative intent that R.C. 1509.32 be the exclusive remedy. They point out that the section is applicable only to R.C. 1509.22 and one other section, whereas the sanctions provided in R.C. 1509.99 are applicable to any violation of R.C. 1509.01 to 1509.31. They maintain that as R.C. 1509.32 is more specific, it must prevail over the general provisions of R.C. 1509.99. Presumably, under appellees’ construction, R.C. 1509.32 would also prevail over all the general enforcement options provided for in R.C. Chapter 1509, including the general provisions allowing suspension orders when there is an imminent threat to public health or safety (R.C. 1509.06).
The fundamental fallacy in appellees’ contention is the presumption that there may be only one method of proceeding to secure compliance. R.C. 1.51 provides that in construing a statute, “[i]f a general provision conflicts with a special or local provision, they shall be construed, if possible, so that effect is given to both. * * * ” It is not questioned that prior to the amendment adding R.C. 1509.32, the terms of R.C. Chapter 1509 gave the Division of Oil and Gas discretion regarding the selection of enforcement actions. Appellees’ construction of the amendment would impliedly deny effect to part of that discretion provided in the remainder of the chapter.
Furthermore, the interpretation advanced by appellees would apparently prohibit the division from bringing any action to secure compliance with the provisions of R.C. 1509.22 in the absence of a written complaint from a person adversely affected. This would be so regardless of whatever other evidence existed showing a violation of the statute, or whatever the severity of the harm to the environment or to the public health and safety. This interpretation would be contrary to R.C. 1.47 which provides that in enacting a statute it is presumed that a reasonable result is intended.
The language of R.C. 1509.32 and the statutory rules of construction mandate that R.C. Chapter 1509 be construed as granting discretion to the Division of Oil and Gas in choosing among a variety of enforcement actions which are cumulative in nature. R.C. 1509.32 provides an additional remedy whereby citizens adversely affected by specified violations of R.C. Chapter 1509 may institute enforcement actions when the Division of Oil and Gas has failed to act. We also believe that such an interpretation is consistent with the underlying policies of the Act to protect public health and safety and to conserve natural resources. Allowing discretion in choosing among methods of enforcement permits the divisions to bring the action most appropriate for securing compliance with the law. See United States v. Frezzo Bros., Inc. (C.A. 3, 1979), 602 F. 2d 1123. Providing a prerequisite which may be inappropriate diminishes the effectiveness of the statute. The General Assembly has expressly provided a panoply of procedures for society to defend itself against those who would violate its environmental laws. This court will not *261twist the statute beyond reason so as to defeat the effectiveness of those defenses, and negate the very purpose of the statute.
Accordingly, we hold that R.C. 1509.32 does not limit the discretion of the Division of Oil and Gas in selecting an appropriate enforcement remedy for violations of R.C. Chapter 1509.
Appellees raise several other issues before this court which were neither before, nor decided by, the courts below. Accordingly, we decline to address these issues. State v. Price (1979), 60 Ohio St. 2d 136 [14 O.O.3d 379], paragraph two of the syllabus.
For the foregoing reasons, we reverse the judgment of the court of appeals and remand the cause to the trial court for further proceedings not inconsistent herewith.

Judgment reversed and cause remanded.

Celebrezze, C.J., W. Brown, Sweeney, Locher and Holmes, JJ., concur.
C. Brown, J., dissents.